Per Curiam.
We affirm the trial court order denying appellant's motion to correct illegal sentence. In his initial brief, appellant raised for the first time a challenge to his sentences based on Graham v. Florida , 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). It was not part of his motion filed below. Accordingly, we affirm without prejudice to his right to raise that challenge by proper motion in the trial court. Cotto v. State , 141 So.3d 615, 616 n.1 (Fla. 4th DCA 2014) (citing Atwell v. State , 128 So.3d 167, 169 (Fla. 4th DCA 2013) ).
Gross, Damoorgian and Klingensmith, JJ., concur.